                   Case 21-10527-JTD       Doc 362     Filed 04/28/21     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



In re:

CARBONLITE HOLDINGS LLC, et al.,1                    Chapter 11
                Debtors.
                                                     Case No. 21-10527 (JTD)

                                                     (Jointly Administered)


                             NOTICE OF APPEARANCE AND
                      REQUEST FOR SERVICE OF NOTICES AND PAPERS

         PLEASE TAKE NOTICE that the below counsel enter their appearance on on behalf of

Berks61 Owner, LLC (“Berks61”) in the above captioned cases, and hereby request notice pursuant to

Bankruptcy Code sections 342(a) and 1109(b) and Rules 2002, 9007, and 9010(b) of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Bankruptcy Rule 2002-1 of all notices and

pleadings given, required to be given or filed in the above-captioned cases be given and served upon:

         ROBINSON & COLE LLP                        LEVENE, NEALE, BENDER,
         Jamie L. Edmonson                           YOO & BRILL L.L.P.
         1201 North Market Street, Suite 1406       Eve H. Karasik
         Wilmington, Delaware 19801                 Jeffrey S. Kwong
         Telephone: (302) 516-1700                  10250 Constellation Boulevard, Suite 1700
         Facsimile: (302) 516-1699                  Los Angeles, California 90067
         jedmonson@rc.com                           Telephone: (310) 229-1234
                                                    Facsimile: (310) 229-1244
                                                    EHK@lnbyb.com
                                                    JSK@lnbyb.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code section 1109(b) and

Bankruptcy Rule 3017(a), the foregoing demand includes not only the notices and papers referred to in

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P
Holdings, LLC (8957); CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite
Pinnpack, LLC (8957); CarbonLite Recycling Holdings LLC (8957); CarbonLite Recycling LLC
(3727); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC
(9948). The address of the Debtors’ corporate headquarters is 10250 Constellation Blvd., Los Angeles,
CA 90067.
                  Case 21-10527-JTD         Doc 362     Filed 04/28/21     Page 2 of 3


the Bankruptcy Rules specified above, but also includes, without limitation, any order and notice of any

application, motion, petition, pleading, request, complaint, or demand, whether former or informal,

whether written or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph,

telex, overnight carrier, facsimile transmission, email, or otherwise filed or made with regard to the

above-captioned cases and proceedings therein.


       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any later

appearance, pleadings, claim, or suit shall be deemed or construed to be a waiver of the rights of

Berks61: (1) to have final orders in noncore matters entered only after de novo review by a District

Judge; (2) to trial by jury in any proceeding so triable in these cases or any case, controversy, or

proceeding related to these cases; (3) to have the District Court withdraw the reference in any matter

subject to mandatory or discretionary withdrawal; or (4) of any other rights, claims, actions, defenses,

setoffs, or recoupments to which Berks61 is or may be entitled under agreements, in law, in equity, or

otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.


                                   Remainder of page intentionally left blank




                                                    2
                Case 21-10527-JTD   Doc 362      Filed 04/28/21   Page 3 of 3


Dated: April 28, 2021
Wilmington, Delaware                 ROBINSON & COLE LLP



                                      /s/ Jamie L. Edmonson
                                     Jamie L. Edmonson (No. 4247)
                                     1201 North Market Street, Suite 1406
                                     Wilmington, Delaware 19801
                                     Telephone:      (302) 516-1700
                                     Facsimile:      (302) 516-1699
                                     jedmonson@rc.com

                                     -and-

                                     LEVENE, NEALE, BENDER,
                                       YOO & BRILL L.L.P.
                                     Eve H. Karasik (Cal. Bar No. 155356)
                                     Jeffrey S. Kwong (Cal. Bar No. 288239)
                                     10250 Constellation Blvd., Suite 1700
                                     Los Angeles, CA 90067
                                     Telephone: (310) 229-1234
                                     Facsimile: (310) 229-1244
                                     EHK@lnbyb.com
                                     JSK@lnbyb.com

                                     Co-Counsel for Berks61 Owner, LLC




                                             3
